DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Applicant’s election without traverse of (i) SEQ ID NO: 34, which corresponds to pp65 and is MHC-II- restricted in the reply filed on 9/4/2022 is acknowledged. Claims 7, 11, 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/4/2022.
In the 9/4/2022 remarks, Applicant indicated that elected SEQ ID NO:34 corresponds to pp65 and is MHC-II-restricted. Applicant’s Attorney, Ron Galant, confirmed on a 9/27/2022 telephone call that this was an inadvertent error, and elected SEQ ID NO:34 corresponds to pp65 and is MHC-I-restricted.
Claims 1-7, 11, 14-18, 21, 24, 25, and 30-33  are pending.

	Claims 1- are under examination.


Priority
	This application is a national stage entry (371) of PCT/US2018/059384, filed, 11/6/2018, which claims priority from U.S. provisional application, 62582097, filed 11/6/2017.

Information Disclosure Statement
	Applicant’s IDS submitted 4/29/2020 and IDS submitted 6/8/2020 have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
1.	`The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to a method of treating a cancer in an individual in need thereof, comprising recruiting a preexisting immune response to the site of the cancer by delivering at least one antigen into the cancer, wherein each antigen is a polypeptide comprising at least one epitope from a CMV protein selected from the group consisting of pp50, pp65, pp150, IE-1, IE-2, gB, US2, US6, UL16, and UL18, wherein the cancer is a solid tumor, and wherein at least one antigen comprises a sequence at least 90% identical to a sequence selected from the group consisting of SEQ ID NOS: 1-67.
	The instant specification discloses only peptides on page 20-21 (SEQ ID NOs: 1-67). No other peptide structures or sequences are recited. The instant specification discloses that SEQ ID NOs:1-67 are MHC class II restricted or MHC class I restricted CMV peptides (Page 19, lines 3-34). 
	The instant specification fails to disclose any shared, critical sequence required for a CMV peptide to possess the function of eliciting an anti-tumor immune response in a subject.
	To provide adequate written description and evidence of possession of the claimed peptide genus, the instant specification can structurally describe representative CMV peptide sequences, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product. 
	Although Applicants may argue that it is possible to screen for CMV peptide sequences of eliciting an anti-tumor immune response in a subject and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA ... ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening or sequencing methods provides no information about the sequence structure of any future mutations and KRAS peptides yet to be discovered that may function as claimed.
	The state of the art, even after the filing date of the instant application, discloses: “The molecular mechanisms by which MHC class II recognizes peptides has been investigated in detail. The peptides bind to a groove exposed on the external regions α1 and β1 of the MHC class II receptor, which is characterized by two α-helical walls and a β-sheet. The binding peptides can have a length between 9 and 20 amino acids. However, the complex is mainly stabilized by the interactions of 9 amino acids, which are localized in four key pockets: P1, P4, P6 and P9. The pockets are distributed between the α1 and β1 regions, with the latter containing multiple polymorphisms, associated with different MHC class II alleles. The flanking regions of the peptide, as well as the amino acids that do not interact with the key pockets, are crucial to facilitate the interaction with T-cell receptors (TCRs) after migration of the peptide–MHC complex to the surface of antigen-presenting cells.” Ochoa R, Laio A, Cossio P. Predicting the Affinity of Peptides to Major Histocompatibility Complex Class II by Scoring Molecular Dynamics Simulations. J Chem Inf Model. 2019 Aug 26;59(8):3464-3473. Thus, the genus of peptides comprising an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID Nos. 1-67, which encompasses MHC Class II restricted peptides, is vast, while the specification provides no guidance as to which amino acids can be changed by addition, deletion, or substitution and still retain the function of eliciting an anti-tumor response.
	In this case, the only factor present in the claims is a recitation of the CMV peptides, SEQ ID NOs: 1-67, which elicit an anti-tumor response. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses structurally unrelated peptide sequences as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the peptide does, rather than what it is. The specification fails to provide any shared, critical structural features coupled to the claimed functional characteristics for the vast genus of CMV peptides that function as claimed. Therefore, one cannot readily envision members of the broadly claimed genus and what peptide sequences would function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
	Given the structurally unrelated exemplary CMV peptide sequences provided by the specification, and lack of reasonable structure-function correlation with regards to the unknown shared, critical sequences required of the genus of CMV peptides to provide the claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of the vast genus of CMV peptides that function as claimed, and that is required to practice the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 15, 17-18, 21, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US 6,733,973 B2, date of patent: 5/11/2004) further in view of Nobuoka (Cancer Immunol Immunother. 2013 Apr;62(4):639-52., published 11/11/2012).
	In regards to claim 1, 4, and 17, Diamond teaches a method of augmenting the immune system of a patient in need thereof (i.e., a patient harboring a latent or active CMV infection) by administering at least one immunologically active peptide or peptide derivative according to the present invention that will be recognized by CTL and/or CTLp (CTL precursors) of the patient (Column 5, line 66 – Column 6, line 5).
	In regards to claim 2, Diamond teaches HCMV infection is relatively common and approximately 10% of all newborn infants carry HCMV (Column 1, lines 47-52).  
	In regards to claims 1, 15, 18, 21, and 31, Diamond teaches an immunologically active peptide, capable of eliciting a cellular immune response to human cytomegalovirus infection, of the preferred sequence: NLVPMVATV (SEQ ID NO:1) (Column 7, lines 60-64), which is identical to instant SEQ ID NO: 34. Diamond teaches the nonapeptide having the sequence NLVPMVATV (pp65 495-503) (SEQ ID NO:1) is an immunogenic epitope of pp65 recognized by Class I MHC restricted CTLs of patients harboring latent CMV infection (Column 7, lines 40-45).
	In regards to claim 5, Diamond teaches the peptides of the present invention are used in an in vitro assay to detect the presence or absence of HCMV-infected cells obtained, from a patient whose HCMV status (infected or uninfected) is unknown. T lymphocytes obtained from the patient are incubated with antigen presenting cells primed with a peptide of the present invention. The activation of CTL or CTLp reveals that the patient was infected with HCMV (Column 23, Example 16).
	In regards to claim 1, Diamond teaches CTL are an important mechanism by which a mammalian organism defends itself against infection by viruses and cancer (Column 4, lines 49-51).
	Diamond does not teach that the cancer is a solid tumor.
	Diamond does not teach that the antigen is injected into the cancer.
	This deficiency is made up for by Nobuoka.
	Nobuoka teaches intratumoral peptide injection of cytomegalovirus (495–503) (NLVPMVATV) peptide enhances tumor cell antigenicity and may be a useful option for improvement in antigen-specific cancer immunotherapy against solid tumors (Abstract; Discussion).
	Thus, it would be obvious to modify the method of Diamond to further comprise treating solid tumors via intratumoral injection. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as the method of Diamond teaches administering an epitope of pp65 to treat cancers, and Nobuoka teaches intratumoral peptide injection of a peptide of that same epitope enhances tumor cell antigenicity and may be a useful option for improvement in antigen-specific cancer immunotherapy against solid tumors.
	In regards to claim 3, pp65 is a viral protein from CMV, and thus would necessarily not be expressed by a cancer cell.

Claim(s) 1-6, 15, 17-18, 21, 24-25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US 6,733,973 B2, date of patent: 5/11/2004) further in view of Nobuoka (Cancer Immunol Immunother. 2013 Apr;62(4):639-52., published 11/11/2012) and Takeda (Cell Rep. 2017 May 30;19(9):1874-1887., published 5/30/2017).
	In regards to claims 1-6, 15, 17-18, 21, and 31, the teachings of Diamond and Nobuoka are discussed supra.
	Diamond and Nobuoka do not teach the antigen is delivered in combination with poly-IC.
	This deficiency is made up for by Takeda.
	Takeda teaches Poly(I:C) is an adjuvant that targets DCs in DLN and tumor microenvironments and converts them into the active phenotype, inducing priming and proliferation of tumor-specific CTLs and altering the microenvironment from tumor-supporting to tumorsuppressive (page 1874, right column, last paragraph – page 1876, left column, first paragraph).
	Takeda further teaches in the presence of CMV pp65 Ag, pp65-specific CD8+ T cells were expanded even without adjuvant, to different extents among individuals. Remarkably, the proportion of pp65 tetramer-positive cells was considerably increased upon simultaneous stimulation with adjuvant and pp65 Ag, compared to Ag only. The degree of pp65-specific CD8+ T cell expansion induced by poly(I:C)+Ag is shown in Figure 7 (page 1881, right column, 1st paragraph).
	One of ordinary skill in the arts would have been motivated to modify the method as taught by Diamond and Nobunoka, to further comprise administering poly IC, as taught by Takeda. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as to enhance the percentage of pp65-specific CD8+ T cells, according to the teachings of Takeda.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643